Motion, wherein it seeks leave to appeal to the Court of Appeals, denied as academic; and wherein it seeks reargument, motion granted to extent of recalling and resettling this court’s order entered on May 22, 1986 (120 AD2d 993), to have its decretal paragraph read as follows: "It is unanimously ordered that the judgment so appealed from be and the same hereby is reversed, on the law, without costs and without disbursements, and petitioner’s application for a stay of arbitration is granted, on constraint of Barile v Kavanaugh (67 NY2d 392).”
Resettled order filed. Concur —Ross, J. P., Asch, Fein, Milonas and Ellerin, JJ.